GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Financial Statements (Stated in U.S. Dollars) June 30, 2008 NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not be reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of Grand Peak Capital Corp. (the "Company") have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statement in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Balance Sheets As at June 30, 2008 and 2007 (Stated in U.S. Dollars) June 30, 2008 June 30, 2007 ASSETS Current Assets Cash and cash equivalents $ 1,926,714 $ 381,362 Marketable securities – (Note 4) 101,000 104,007 Deposit on asset – (Note 5) 111,605 - Accounts receivable 673,309 139,969 2,812,628 625,338 Equipment - (Note 6) 26,174 - Mineral properties - (Note 7) 40,330 - Deferred exploration and development expenses (see schedule) 235,584 - Other 570 - $ 3,115,286 $ 625,338 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 178,552 $ 56,684 GST Payable 13,850 - Loan payable – (Note 8) 404,000 342,936 596,402 399,620 SHAREHOLDERS’ EQUITY (DEFICIENCY) Share capital - (Note 9 (a)) 4,350,080 2,899,089 Contributed surplus 971,859 971,859 Accumulated other comprehensive income – (Note 17) 416,767 352,932 Deficit (3,219,822 ) (3,998,161 ) 2,518,884 225,719 3,115,286 625,338 Continuance of Operations – (Note 1) Contingencies – (Note 10) See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Statements of Operations and Deficit For the nine month period June 30, 2008 and six month period ended June 30, 2007 and 2006 (Stated in U.S. Dollars) June 30, 2008 June 30, 2007 June 30, 2006 Expenses Amortization $ - $ - $ - Bank charges and interest 1,554 - 10,971 Consulting 33,000 2,643 (846 ) Office 10,739 49,186 22,115 Professional fees 20,757 - - Transfer agent and regulatory filing fees 33,522 - - (99,572 ) (51,829 ) (32,240 ) Loss before other items: Property management revenues 623,062 - - Interest and royalty income 47,225 14,161 15,229 Write-down of marketable securities - - (3,871 ) Gain (loss) on sale of investments 276,294 - 13,237 Gain on debt settlement – (Note 12) - - 23,633 Net Income (loss) for the period 847,009 (37,668 ) 15,988 Deficit, beginning of period 4,066,830 3,960,493 3,883,627 Deficit, end of period $ 3,219,821 $ 3,998,161 $ 3,867,639 Basic and diluted income (loss) per common share $ 0.1 $ (0.003 ) $ 0.002 Weighted average number of common shares outstanding 8,466,702 11,866,847 6,375,503 See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Statement of Cash Flows For the nine month period June 30, 2008 and six month period ended June 30, 2007 and 2006 (Stated in U.S. Dollars) June 30, 2008 June 30, 2007 June 30, 2006 Operating Activities Net Income (loss) for the year $ 847,009 $ (37,668 ) $ 15,983 Adjustment for items which do not involved cash: Write-down of long-term investments - - 3,876 (Gain) loss on sale of long-term investments - - (13,237 ) Gain on debt settlement - - (23,633 ) 847,009 (37,668 ) (17,011 ) Changes in non-cash working capital components: GST payable 13,850 - - Marketable securities - - 4,599 Accounts receivable (533,340 ) - - Accounts payable and accrued liabilities 121,868 (11,110 ) (77,826 ) Loan payable 61,064 (139,969 ) (1,560 ) 510,451 (188,747 ) (91,798 ) Investing Activities Deposits on asset (111,605 ) - - Purchase of marketable securities 3,007 (104,007 ) - Equipment (26,174 ) - - Mineral properties (40,330 ) - - Deferred exploration and development (235,584 ) - - Other (570 ) - 13,272 (411,256 ) (104,007 ) 13,272 Financing Activities Loans Payable 61,064 - 42,994 Common shares issued for cash 1,450,991 250,000 175,000 1,512,055 250,000 217,994 Effect of foreign exchange on cash (65,898 ) (21,996 ) 17,991 Net cash provided (used) during the year 1,611,250 (64,750 ) 157,459 Cash and cash equivalents, beginning of year 381,362 446,112 14,392 Cash and cash equivalents, end of year $ 1,926,714 $ 381,362 $ 171,851 See accompanying notes to the financial statement GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Schedule of Deferred Exploration and Development Expenses For the nine month period June 30, 2008 (Stated in U.S. Dollars) Amos Vassan Nico Bedford Total Balance, June 30, 2007 $ - $ - $ - $ - $ - Assaying, geological and general 40,400 40,400 63,332 91,452 235,584 Balance, June 30, 2008 $ 40,400 $ 40,400 $ 63,332 $ 91,452 $ 235,584 See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Notes to the Consolidated Financial Statements June 30, 2008 and 2007 (Stated in U.S. Dollars) – Page 1.NATURE AND CONTINUANCE OF OPERATIONS Grand Peak Capital Corp. (the "Company") was incorporated on December 28, 2001 in the Yukon Territory, Canada and is listed on the TSX Venture Exchange. The Company changed its name to "Grand Peak Capital Corp." on November 15, 2007. The Company changed its year end from December 31 to September 30 in 2007. These consolidated financial statements have been prepared assuming the Company will continue on a going-concern basis.The Company has an accumulated operating deficit of $3.2 million at June 30, 2008 (2007 - $3.9 million). The ability of the Company to continue as a going-concern depends upon its ability to develop profitable operations and to continue to raise adequate equity financing. There can be no assurance that the Company will be able to continue to raise funds in which case the Company may be unable to meet its obligations.Should the Company be unable to continue as a going-concern, the net realizable values of its net assets may be materially less than the amounts recorded on the balance sheets. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting and Consolidation These consolidated financial statements are prepared in accordance with generally accepted accounting principles in Canada (“Canadian GAAP”).These principles differ in certain respects from principles and practices generally accepted in the United Sates (“US GAAP”).Summarized below are those policies considered particularly significant to the Company. References to the Company herein are inclusive of the accounts of the parent company and its wholly-owned subsidiaries. All intercompany balances have been eliminated. The Company’s wholly-owned subsidiaries and operating status are as follows: Subsidiary Status Lucky Minerals Inc. Active 2801 Shangri-La Ltd. Active 0808904 B.C. Ltd. Active Use of Estimates The preparation of financial statements and related disclosures in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Estimates are based on historical experience and on other assumptions that are believed at the time to be reasonable under the circumstances. The actual results may differ from those previously estimated. GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Notes to the Consolidated Financial Statements June 30, 2008 and 2007 (Stated in U.S. Dollars) – Page 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - cont’d Key areas where management has made complex or subjective judgements include, fair value of certain assets; accounting for amortization; mineral asset impairment assessments; environmental obligations; income taxes and contingencies. Financial Instruments The
